Exhibit 10.2

May 28, 2020

Party City Holdco Inc.

Party City Holdings Inc.

80 Grasslands Road

Elmsford, NY 10523

Attention: Todd Vogensen

PARTY CITY HOLDCO INC.

PARTY CITY HOLDINGS INC.

Private Placement Commitment Agreement

Ladies and Gentlemen:

You have advised us that Party City Holdco Inc., a Delaware corporation
(“Holdco”), Party City Holdings Inc., a Delaware corporation (“Holdings”), Party
City Corporation, a Delaware corporation, certain guarantors of the Senior Notes
(as defined below) (collectively, the “Company,” or “Party City”) and certain
holders of: (i) Holdings’ outstanding 6.125% Senior Notes due 2023 (the “2023
Notes”) and (ii) Holdings’ outstanding 6.625% Senior Notes due 2026 (the “2026
Notes” and, together with the 2023 Notes, the “Senior Notes”) are contemplating
entering into a transaction support agreement (together with any schedules or
exhibits thereto, the “Transaction Support Agreement”), to be dated on or about
the date hereof, the form of which is attached hereto as Exhibit A, with respect
to (i) the Exchange Offer, (ii) the Consent Solicitation and (iii) the issuance
of (A) $50.0 million in aggregate principal amount of New Money First Lien
Issuer Notes in the Rights Offering and/or to the Backstop Parties and (B) a
private placement (the “Private Placement”) of $50.0 million in aggregate
principal amount of New Money First Lien Issuer Notes to certain purchasers,
including the Private Placement Party (as defined below) ((A) and (B), together
the “New Money First Lien Issuer Notes Financing” and, collectively with the
transactions in (i) and (ii), the “Transactions”). This agreement is referred to
herein as the “Private Placement Commitment Agreement.” Capitalized terms used
but not otherwise defined herein shall have the meanings ascribed to them in the
Transaction Support Agreement and the transaction term sheet attached to the
Transaction Support Agreement.

1.     Commitment

In connection with the New Money First Lien Issuer Notes Financing, certain
funds and accounts managed, advised or sub-advised by Barings LLC (collectively
referred to herein as, the “Private Placement Party”), as set forth on Schedule
I, are pleased to advise you of their commitment to purchase (or cause to be
purchased by certain other funds or advisory accounts managed, advised or
sub-advised by Barings LLC (any such funds or accounts who so purchase, the
“Barings Related Funds”)) $40.0 million in aggregate principal amount of New
Money First Lien Issuer Notes, on the Settlement Date and in a private
transaction exempt from the registration requirements of the Securities Act of
1933, as amended, and as part of the consummation of the Transactions pursuant
to the terms and subject to the conditions set forth herein and in the
Transaction Support Agreement. The commitment by the Private Placement Party is
herein referred to as the “Commitment.”

 

- 1 -



--------------------------------------------------------------------------------

The Private Placement Party shall confirm in writing the availability of funds
to cover its Commitment no later than the third (3rd) business day prior to the
Settlement Date.

2.     Conditions

The Commitment is subject to, in each case on terms consistent with those set
forth in the Transaction Support Agreement, (i) entry into Intra-Company
Agreements, as further contemplated in the Transaction Support Agreement, in
form and substance reasonably acceptable to the Private Placement Party,
(ii) entry into Definitive Documents with respect to the New Money First Lien
Issuer Notes (including, without limitation, (A) any call protection;
(B) covenants, including, without limitation, an agreement that the Issuer will
maintain a minimum liquidity of $1.0 million at all times; (C) collateral,
perfection and priority of liens (it being understood that to the extent any
collateral (other than collateral on which a lien may be perfected by the filing
of a financing statement under the Uniform Commercial Code) is not or cannot be
provided or perfected on the Settlement Date after your use of your commercially
reasonable efforts to do so, the provision or perfection of such collateral will
not constitute a condition precedent (but will constitute a condition
subsequent) to, and will not affect, the purchase of New Money First Lien Issuer
Notes pursuant to the Commitment); and (D) solely the Specified Representations
(as defined below) being true and correct in all material respects on the
Settlement Date), satisfactory in form and substance to the Private Placement
Party and you, (iii) the amendment and modification of documents governing the
Senior Notes to permit and facilitate the consummation of the purchase of New
Money First Lien Issuer Notes pursuant to the Commitment in form and substance
reasonably acceptable to the Private Placement Party and you (the foregoing
clauses (i)-(iii), collectively, the “Transaction Documentation”), and (iv) the
Exchange Offer (including, without limitation, the Minimum Tender Condition) and
the Consent Solicitation being consummated substantially concurrently with the
purchase of New Money First Lien Issuer Notes pursuant to the Commitment.

The obligations of the Private Placement Party hereunder are subject solely to
the conditions set forth in the first paragraph of this Section 2.

For purposes hereof, “Specified Representations” means the representations and
warranties of the Company as set forth in the applicable Definitive Documents
relating to organizational existence of the Company; organizational power and
authority (only as to due execution, delivery and performance of the applicable
Definitive Documents); the due authorization, execution, delivery and
enforceability against the Company of the applicable Definitive Documents; no
conflicts of the applicable Definitive Documents with charter documents;
solvency of the Issuer (prior to and after giving effect to the Transactions);
subject to the provisions of the first paragraph of this Section 2, creation,
validity and perfection of the liens in the collateral (subject to permitted
liens to be mutually agreed); the Investment Company Act; and the use of
proceeds not violating OFAC or the FCPA.

3.     Consideration

It is agreed that as consideration for entering into this Private Placement
Commitment Agreement and the purchase by the Private Placement Party of
$40.0 million in aggregate principal

 

- 2 -



--------------------------------------------------------------------------------

amount of New Money First Lien Issuer Notes hereunder, the Private Placement
Party (or any Barings Related Funds, if applicable) shall be issued as a
nonrefundable aggregate premium an additional $4.0 million in aggregate
principal amount of New Money First Lien Issuer Notes (the “Consideration
Notes”). The Consideration Notes shall be issued to the Private Placement Party
concurrently with the issuance of the New Money First Lien Issuer Notes
purchased by the Private Placement Party hereunder.

The Private Placement Party agrees that no consideration other than the
Consideration Notes will be paid in connection with the Commitment. Any
additional consideration beyond the Consideration Notes provided by the Company
to any other party participating in the Private Placement (and relating directly
to such party’s participation in the Private Placement) shall also be offered on
identical terms to the Private Placement Party.

4.     Assignment

At any time prior to the earlier of the Settlement Date or the termination of
this Private Placement Commitment Agreement, this Private Placement Commitment
Agreement shall not be assignable by any party without the prior written consent
of each other party to this Private Placement Commitment Agreement (and any
purported assignment without such consent shall be null and void).

5.     Termination

The Private Placement Party may terminate this Private Placement Commitment
Agreement and thereby be relieved of any and all obligations hereunder, upon
three (3) business days’ prior written notice thereof to each of the other
parties hereto, upon the occurrence of (and solely upon the occurrence of) (any
material modification or amendment of the Transaction Support Agreement
(including the term sheets and exhibits attached thereto) to which the Private
Placement Party has not consented. This Private Placement Commitment Agreement
will automatically terminate (i) upon the termination of the Transaction Support
Agreement, (ii) if the Exchange Offer and Consent Solicitation have not been
commenced on or before June 29, 2020, unless each party hereto agrees in writing
to an extension, (iii) upon the consummation of the Transactions and (iv) if the
Transactions have not been consummated on or before August 3, 2020, unless each
party hereto agrees in writing to an extension. Notwithstanding anything to the
contrary herein, the provisions of Section 6 and Section 7 hereof shall survive
the termination of this Agreement.

This Private Placement Commitment Agreement may be terminated at any time by
mutual written consent of the Company and the Private Placement Party.

6.     Notice

All notices (including, without limitation, any notice of termination as
provided for herein) and other communications from any party hereto given or
made pursuant to this Private Placement Commitment Agreement shall be in writing
and shall be deemed to have been duly given upon the earliest of the following:
(a) upon personal delivery to the party to be notified, (b) when sent by
confirmed electronic mail if sent during the normal business hours of the
recipient, and if not so confirmed, on the next business day, (c) three
(3) business days after having been sent by registered

 

- 3 -



--------------------------------------------------------------------------------

or certified mail, return receipt requested, postage prepaid, and (d) one (1)
business day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent:

(a)    If to the Company:

Party City Holdco Inc.

80 Grasslands Road

Elmsford, New York 10523

Attn:             Todd Vogensen

Email:           tvogensen@partycity.com

With a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

One Manhattan West

New York, New York 10001

Attention:     James Eric Ivester

                     Shana Elberg

                     Sarah Ward

                     Andrea Nicolas

Email:          Eric.Ivester@Skadden.com

                      Shana.Elberg@Skadden.com

                      Sarah.Ward@Skadden.com

                      Andrea.Nicolas@Skadden.com

(b)    If to Barings:

c/o Barings LLC

300 South Tryon Street, Suite 2500

Charlotte, NC 28202

Attention:     Bryan High

                     Jon Bock

                     Jonathan Landsberg

                     Steve Johnson

Email:          bryan.high@barings.com

                      jon.bock@barings.com

                      jonathan.landsberg@barings.com

                      steve.johnson@barings.com

7.     Miscellaneous

The Company agrees to pay all reasonable and documented out-of-pocket expenses
incurred by each Private Placement Party in connection with the negotiation,
documentation and consummation of the Transaction (including, without
limitation, any fees, charges and disbursements of legal counsel).

 

- 4 -



--------------------------------------------------------------------------------

The Company agrees to indemnify and hold harmless the Private Placement Party,
any Barings Related Fund and its and their affiliates and controlling persons
and the respective directors, officers, employees, partners, advisors, agents
and other representatives of each of the foregoing and their respective
successors (each, an “Indemnified Person”) from and against any and all losses,
claims, damages, liabilities and expenses (but excluding lost profits and
opportunity costs), joint or several, to which any such indemnified person may
become subject arising out of or in connection with this Private Placement
Commitment Agreement, the Transaction Documentation, the Transactions or the
purchase of the New Money Issuer First Lien Issuer Notes (and, for the avoidance
of doubt, not arising out of or in connection with the Transactions generally)
or any claim, litigation, investigation or proceeding (a “Proceeding”) relating
to any of the foregoing, regardless of whether or not any Indemnified Person is
a party thereto, or whether or not such Proceedings are brought by the Company
or its equity holders, affiliates, creditors (including, without limitation, any
holder of the Senior Notes) or any other person, and to reimburse each
Indemnified Person within thirty (30) days of written demand (together with
reasonable backup documentation supporting such reimbursement request) for any
reasonable and documented out-of-pocket expenses (including legal expenses of
one counsel and, if reasonably necessary, of one additional local counsel in any
material relevant jurisdiction) incurred in connection with investigating or
defending any of the foregoing; provided, the foregoing indemnity will not, as
to any Indemnified Person, apply (i) to losses, claims, damages, liabilities or
related expenses to the extent they arise from the willful misconduct, bad
faith, gross negligence or intentional material breach of this Private Placement
Commitment Agreement by such Indemnified Person (or its affiliates and
controlling persons and the respective directors, officers, employees, partners,
advisors, agents and other representatives of each of the foregoing) as
determined in a final, non-appealable judgment of a court of competent
jurisdiction, and (ii) any disputes not arising out of or relating to the
Transactions or any act or omission of the Company or any of its affiliates.

In no event will the Company or any of its affiliates and controlling persons
and the respective directors, officers, employees, partners, advisors, agents
and other representatives of each of the foregoing and their respective
successors be liable on any theory of liability for indirect, special, or
consequential damages, lost profits or punitive damages in connection with this
Private Placement Commitment Agreement or the purchase of the New Money Issuer
First Lien Issuer Notes.

The Company shall not be liable for any settlement of any proceeding (or
expenses relating thereto) effected without the Company’s consent (which consent
shall not be unreasonably withheld, conditioned or delayed), but if settled with
the Company’s written consent, or if there is a final judgment against an
Indemnified Person in any such proceeding, the Company agrees to indemnify and
hold harmless such Indemnified Person to the extent and in the manner set forth
above.

Notwithstanding anything to the contrary contained herein, upon the execution of
the Definitive Documents, (i) the relevant provisions of such Definitive
Documents shall supersede the provisions of this Section 7 and (ii) the Company
shall be released from the provisions of this Section 7 and shall have no
further liability or obligation pursuant to the provisions of this Section 7 to
reimburse an Indemnified Person for losses, claims, damages, liabilities or
related expenses or any such indemnified obligations pursuant to the provisions
in this Section 7.

 

- 5 -



--------------------------------------------------------------------------------

This Private Placement Commitment Agreement is intended solely for the benefit
of the parties hereto, and is not intended to confer any benefits upon, or
create any rights in favor of, any person other than the parties hereto and is
not intended to create a fiduciary relationship among the parties hereto;
provided, however, that notwithstanding the foregoing, the Company acknowledges
and agrees that any Barings Related Funds that ultimately participate in the
Private Placement shall have the same rights, benefits and obligations hereunder
as the Private Placement Party, including, without limitation, the
indemnification and reimbursement rights set forth in this Section 7.

This Private Placement Commitment Agreement may not be amended or any provision
hereof waived or modified except by an instrument in writing signed by each of
the parties hereto. This Private Placement Commitment Agreement may be executed
in any number of counterparts, each of which shall be an original and all of
which, when taken together, shall constitute one agreement. Delivery of an
executed counterpart of a signature page of this Private Placement Commitment
Agreement by facsimile transmission or other electronic transmission (e.g., a
“pdf” or “tiff”) shall be effective as delivery of a manually executed
counterpart hereof.

Each of the parties hereto agrees that this Private Placement Commitment
Agreement is a binding and enforceable agreement (subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization and other similar
laws relating to or affecting creditors’ rights generally and general principles
of equity (whether considered in a proceeding in equity or law)) with respect to
the subject matter contained herein.

THIS PRIVATE PLACEMENT COMMITMENT AGREEMENT AND THE RIGHTS AND DUTIES OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM
OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY RELATED TO OR ARISING OUT
OF THIS PRIVATE PLACEMENT COMMITMENT AGREEMENT OR THE PERFORMANCE OF COMMITMENTS
HEREUNDER.

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York
County, borough of Manhattan, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Private Placement
Commitment Agreement or the transactions contemplated hereby, and agrees that,
to the extent permitted by law, all claims in respect of any such action or
proceeding shall be heard and determined in such New York State court or in such
Federal court, (b) waives, to the fullest extent it may legally and effectively
do so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Private
Placement Commitment Agreement or the transactions contemplated hereby, in any
such New York State court or in any such Federal court, (c) waives, to the
fullest extent permitted by law, the defense

 

- 6 -



--------------------------------------------------------------------------------

of an inconvenient forum to the maintenance of such action or proceeding in any
such court and (d) agrees that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Each of the parties
hereto agrees to commence any such action, suit, proceeding or claim either in
the United States District Court for the Southern District of New York or in the
Supreme Court of the State of New York, New York County, in each case, located
in the Borough of Manhattan.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Private Placement Commitment Agreement by
returning to the Private Placement Party executed counterparts hereof not later
than 11:59 p.m., New York City time, on May 29, 2020. This offer will
automatically expire at such time if we have not received such executed
counterparts in accordance with the preceding sentence.

[Remainder of this page intentionally left blank]

 

- 7 -



--------------------------------------------------------------------------------

Accepted and Agreed to by:

Certain funds and accounts managed or advised

by Barings LLC

 

By:  

/s/ Bryan High

Name:   Bryan High Title:   Managing Director By:  

/s/ Jon Bock

Name:   Jon Bock Title:   Managing Director

PARTY CITY HOLDCO INC.

PARTY CITY HOLDINGS INC.

PARTY CITY CORPORATION

AMSCAN INC.

ANAGRAM INTERNATIONAL INC.

ANAGRAM INTERNATIONAL HOLDINGS, INC.

PARTY HORIZON INC.

TRISAR, INC.

PC INTERMEDIATE HOLDINGS INC.

 

By:  

/s/ Todd Vogensen

Name:   Todd Vogensen Title:   Chief Financial Officer

AM-SOURCE, LLC

AMSCAN NM LAND, LLC

AMSCAN PURPLE SAGE, LLC

ANAGRAM EDEN PRAIRIE PROPERTY HOLDINGS LLC.

 

By:  

/s/ Todd Vogensen

Name:   Todd Vogensen Title:   Authorized Officer

[Signature Page to Private Placement Commitment Agreement]



--------------------------------------------------------------------------------

Schedule I



--------------------------------------------------------------------------------

Exhibit A